McMurray, Presiding Judge.
Defendant entered guilty pleas on a two count indictment for selling cocaine and was given concurrent life sentences pursuant to OCGA § 16-13-30 (d). Defendant filed this appeal, contending the trial court erred in failing to exercise discretion in either probating or suspending the life sentences. Held:
OCGA § 16-13-30 (d) provides a mandatory life sentence for any person convicted of a second or subsequent offense of manufacturing, delivering, distributing, dispensing, administering, selling or possessing with intent to distribute any controlled substance. This Code subsection “falls within the category of other legislative directions as to punishment, such as mandatory minimum terms of imprisonment for subsequent armed robberies (OCGA § 16-8-41 (Code Ann. § 26-1902)) and burglaries (OCGA § 16-7-1 (Code Ann. § 26-1601)).” State v. Hendrixson, 251 Ga. 853, 854 (310 SE2d 526). In the case sub judice, there is no dispute that defendant was a repeat offender (two previous violations of the Georgia Controlled Substances Act involving a substance listed in OCGA § 16-13-26, Schedule II) and subject to life sentences under OCGA § 16-13-30 (d). Consequently, the trial court had no discretion to suspend or probate the legislatively prescribed life sentences.

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.